DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-4,6-7,9,11-12,14-15,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al(US 9,659,014).
Claim 1: Walters disclose inputting a set of channel features to a feature-based classifier trained based on a training including channel features and historical copyright piracy data for each of the multiple channels, each one of the channel features being a channel attribute determined without analyzing video or audio content of the channel in (fig.6;col.5,lines 30-38; col.10,lines 62-67, col.11,lines 1-4,:30-38; adding side-channel information to facilitate audio and video matching. The side channel information can include a classifier score, a metadata score, a weighted score and or other information that can be used to compare two or more media content. The side channel information can be derived based on implementation of classifiers trained on computed video metadata and audio metadata of the first media content and second media content(e.g, copyrighted media content)). Walters disclose receiving an output from the feature-based classifier, the output including a first copyright violation prediction indicating a probability that copyright-protected material is available through the channel in (fig.2;col.6,lines 23-51; col.10,lines 55-55-61:the weighting component can up weight the matching score based on accuracy associated with the content type. If there is high probability of accuracy, the matching score can be up weighted due to high confidence level associated with the content type. The second media content might match more than one reference video(e.g, the first media content and one or more other copyrighted media content). The side channel information can be derived based on implementation of classifiers trained on computed video metadata and audio metadata of the first media content and second media content(e.g, copyrighted media content)). Walters disclose executing a remedial action when the first copyright violation prediction satisfies predefined criteria in (col.11,lines 35-67: The remedial action include blocking distribution and/or viewing of the video. A notice can be sent to an operator of the media sharing website to remove or block access to the video).
Claim 3: Walters disclose the channel features include one or more features from a group comprising:  a ratio between a number of subscribers to the channel and a number of active videos available on the channel; a geographical source associated with the channel; an age of the channel; channel banner; historical changes in channel viewership; and metadata indicating ownership claims to content of the channel in (col.4,lines 50-65;col.5,lines 30-38).
Claim 4: Walters disclose channel features include channel metadata including at least one of a channel description and a title in (col.5,lines 6-13,30-38).
Claim 6: Walters disclose remedial action triggers at least one of a take down of content of the channel and a revocation of content-sharing permissions for an owner of the channel in (col.11,lines 46-53).
Claim 7: Walters disclose remedial action creates a log entry flagging the channel for subsequent manual review in (col.11,lines 35-67).
Claim 9: Walters disclose analyze a received set of channel features for the channel, each one of the channel features being a channel attribute determined without analyzing video or audio content of the channel in (fig.6;col.5,lines 30-38; col.10,lines 62-67, col.11,lines 1-4,30-38; adding side-channel information to facilitate audio and video matching. The side channel information can include a classifier score, a metadata score, a weighted score and or other information that can be used to compare two or more media content. The side channel information can be derived based on implementation of classifiers trained on computed video metadata and audio metadata of the first media content and second media content(e.g, copyrighted media content)). Walters disclose output a first copyright violation prediction indicating a probability that copyright-protected material is available through the channel in (fig.2;col.6,lines 23-51; col.10,lines 55-55-61:the weighting component can up weight the matching score based on accuracy associated with the content type. If there is high probability of accuracy, the matching score can be up weighted due to high confidence level associated with the content type. The second media content might match more than one reference video(e.g, the first media content and one or more other copyrighted media content). The side channel information can be derived based on implementation of classifiers trained on computed video metadata and audio metadata of the first media content and second media content(e.g, copyrighted media content)). Walters disclose a remedial action initiator stored in memory and executable to initiate a remedial action when the first copyright violation prediction satisfies predefined criteria in (col.11,lines 35-67: The remedial action include blocking distribution and/or viewing of the video. A notice can be sent to an operator of the media sharing website to remove or block access to the video).
Claim 11: Walters disclose the channel features include one or more features from a group comprising:  a ratio between a number of subscribers to the channel and a number of active videos available on the channel; a geographical source associated with the channel; an age of the channel; channel banner; historical changes in channel viewership; and metadata indicating ownership claims to content of the channel in (col.4,lines 50-65;col.5,lines 30-38).
Claim 12: Walters disclose channel features include channel metadata including at least one of a channel description and a title in (col.5,lines 6-13,30-38).
Claim 14: Walters disclose remedial action triggers at least one of a take down of content of the channel and a revocation of content-sharing permissions for an owner of the channel in (col.11,lines 46-53).
Claim 15: Walters disclose remedial action creates a log entry flagging the channel for subsequent manual review in (col.11,lines 35-67).
Claim 1: Walters disclose inputting a set of channel features to a feature-based classifier trained based on a training including channel features and historical copyright piracy data for each of the multiple channels, each one of the channel features being a channel attribute determined without analyzing video or audio content of the channel in (fig.6;col.5,lines 30-38; col.10,lines 62-67, col.11,lines 1-4,:30-38; adding side-channel information to facilitate audio and video matching. The side channel information can include a classifier score, a metadata score, a weighted score and or other information that can be used to compare two or more media content. The side channel information can be derived based on implementation of classifiers trained on computed video metadata and audio metadata of the first media content and second media content(e.g, copyrighted media content)). Walters disclose disclose receiving an output from the feature-based classifier, the output including a first copyright violation prediction indicating a probability that copyright-protected material is available through the channel in (fig.2;col.6,lines 23-51; col.10,lines 55-55-61:the weighting component can up weight the matching score based on accuracy associated with the content type. If there is high probability of accuracy, the matching score can be up weighted due to high confidence level associated with the content type. The second media content might match more than one reference video(e.g, the first media content and one or more other copyrighted media content). The side channel information can be derived based on implementation of classifiers trained on computed video metadata and audio metadata of the first media content and second media content(e.g, copyrighted media content)). Walters disclose executing a remedial action when the first copyright violation prediction satisfies predefined criteria in (col.11,lines 35-67: The remedial action include blocking distribution and/or viewing of the video. A notice can be sent to an operator of the media sharing website to remove or block access to the video).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al(US 9,659,014) in view of Brewer et al(US 11,204,949).
Claims 8,16: Walters does not specifically disclose feature-based classifier implements a random forest model. Brewer disclose random forest model in (col.19,lines 13-24). It would have been obvious to person of ordinary skill in the art at the time invention was made to employ a random forest model as taught in Brewer with system of Walters in order to output reliable prediction for easy analysis. Since it handles large datasets efficiently, random forest provides a higher level of accuracy in predicting outcomes over the decision tree algorithm.
Allowable Subject Matter
Claims 2,5,10,13,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435